—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered April 13, 1995, convicting him of rape in the first degree (two counts), sodomy in the first degree, sexual abuse in the first degree, burglary in the first degree, and robbery in the first degree upon a jury verdict, and imposing sentence.
*518Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s contention that the trial court improperly precluded cross-examination of the complainant as to whether she had an abortion weeks before the instant incident is without merit, as the theories upon which the defendant sought to admit the evidence were far too speculative (see, People v Baldwin, 211 AD2d 638; People v Lertola, 190 AD2d 756; People v Perryman, 178 AD2d 916; People v Laundry, 122 AD2d 450).
The imposition of consecutive terms of imprisonment for the separate and distinct crimes committed by the defendant was proper (see, People v Cropper, 202 AD2d 603, 605; People v Whiting, 182 AD2d 732, 733; People v McGraw, 172 AD2d 694).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Pizzuto, J. P., Santucci, Joy and Florio, JJ., concur.